Citation Nr: 1340417	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to August 2004, in addition to 4 months and 17 days of service prior to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge seated at the RO in September 2011.  A transcript of the hearing is associated with the claims file.

In February 2012 the Board remanded the case for additional development.  It now returns for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an eye condition.  For the reasons that follow, her claim must be remanded.

The record indicates that VA must obtain potentially relevant and outstanding private treatment records.  The Veteran has identified private ophthalmologist Dr. Robert D. Ross, and private treatment records dated May 2007 and August 2006 were obtained.  However, the evidence indicates that Dr. Ross continued to treat the Veteran after August 2006, and as late as January 2009.  There appears to have been no attempt to obtain these treatment records.  Thus a remand is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R §§ 3.159 (2013).  

The Veteran indicated that her latest VA treatment has been through the Atlanta VA Medical Center (VAMC).  The most recent VA treatment records associated with the claims file are dated August 2012.  Any relevant outstanding treatment records from that facility should be obtained on remand.

Finally, in March 2012 the Veteran was provided with a VA examination pursuant to the February 2012 Board remand directives.  The resulting opinion addressed the etiology of two diagnoses: exposure keratitis and macular edema.  However, the claims file shows that during the appeal period the Veteran has been diagnosed with many other eye-related conditions, including new diagnoses that post-date the March 2012 VA examination.  

The appeal period in this case began in May 2006 when the Veteran filed her claim and continues to the present.  The diagnoses named in the treatment records during the appeal period include: dry eye, macular scars, macular degeneration, allergic conjunctivitis, white dot syndrome, adult vitelliform dystrophy, basal luminar drusen, psuedovitelliform variant, foveomacular dystrophy, Hollenhorst plaque, and Best disease.  Most recently, in VA treatment records dated August 2012, she was diagnosed with retinal drusen, serous retinal detachment, and senile nuclear cataract.

In light of the state of the record, the Board finds that the claim must be remanded to associate any outstanding records and to afford the Veteran an additional medical opinion to assess the etiology of all eye conditions diagnosed during the appeal period.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records from the Atlanta VAMC dated after August 2012 that are relevant to the Veteran's eyes.

2.  After obtaining any necessary authorization, request treatment records from Dr. Robert D. Ross dated after August 2006.  Associate any records received with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining any outstanding treatment records and incorporating them into the claims file, return the claims file to the examiner who conducted the March 2012 VA examination.  If the March 2012 examiner is not available, obtain a medical opinion from another with appropriate experience in diagnosing eye conditions.  

If an additional examination is deemed necessary to respond to the request, one should be scheduled.  The evaluator should review the claims file and note that review in the report.  All appropriate tests and studies should be conducted.  The evaluator should address the following:

a)  Identify all conditions of the eyes from which the Veteran has suffered during the appeal period (since May 2006), including but not limited to: dry eye, macular scars, macular degeneration, allergic conjunctivitis, white dot syndrome, adult vitelliform dystrophy, basal luminar drusen, psuedovitelliform variant, foveomacular dystrophy, Hollenhorst plaque, Best disease, retinal drusen, serous retinal detachment, and senile nuclear cataract.  

If any of these diagnoses are synonymous with one another, please identify them as such.  If any of the diagnoses noted in the treatment record were subsequently ruled out, please identify them as such.

b)  For each unique identified condition of the eyes diagnosed during the appeal period, state whether it is at least as likely as not that the condition had its onset in service or is otherwise related to service (to include the trauma to the left eye in June 1998).

The evaluator should describe all findings in detail and provide a complete rationale for all opinions offered.  The evaluator should also acknowledge and discuss the statements of the Veteran as to the onset and recurrence of her eye symptoms since service.  If the evaluator is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevents providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

4.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


